

117 S1162 IS: Program of All-Inclusive Care for the Elderly Plus Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1162IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Casey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve access to the Program of All-Inclusive Care for the Elderly, and for other purposes.1.Short titleThis Act may be cited as the Program of All-Inclusive Care for the Elderly Plus Act or the PACE Plus Act.2.PACE expansion grant program(a)DefinitionsIn this section:(1)Area agency on agingThe term area agency on aging has the meaning given that term in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).(2)CMSThe term CMS means the Centers for Medicare & Medicaid Services.(3)For-profit PACE providerThe term for-profit PACE provider means a PACE provider that is operated by an entity that is not a public entity or a private, nonprofit entity organized for charitable purposes under section 501(c)(3) of the Internal Revenue Code of 1986.(4)PACE pilot siteThe term PACE pilot site means a PACE provider that— (A)has been approved to provide services in a geographic service area that is, in whole or in part, a rural area or an underserved urban area; and (B)has received a grant under subsection (b).(5)PACE
 programThe term PACE program has the meaning given that term in sections 1894(a)(2) and 1934(a)(2) of the Social Security Act (42 U.S.C. 1395eee(a)(2); 1396u–4(a)(2)).(6)PACE
 providerThe term PACE provider has the meaning given that term in section 1894(a)(3) or 1934(a)(3) of the Social Security Act (42 U.S.C. 1395eee(a)(3); 1396u–4(a)(3)).(7)Rural
 areaThe term rural area has the meaning given that term in section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)).(8)SecretaryThe term Secretary means the Secretary of Health and Human Services.(9)Underserved urban areaThe term underserved urban area means an urban health professional shortage area (as such term is defined in section 332 of the Public Health Service Act (42 U.S.C. 254e)).(b)Site development assistance program(1)Site development assistance(A)In generalThe Secretary shall establish a process and criteria to award grants to qualified PACE providers that have been approved to serve a rural area or an underserved urban area. (B)Requirements for participating PACE providersTo be eligible for a grant under subparagraph (A), a PACE provider shall demonstrate to the Secretary that the provider has a plan to partner with— (i)each area agency on aging serving the area that the provider is approved to serve; or(ii)if there is no area agency on aging serving such area, the applicable State Unit on Aging. (C)Amount per awardA grant awarded under subparagraph (A) to any individual PACE pilot site shall not exceed $1,000,000.(D)Number of
 awardsNot more than 30 PACE pilot sites shall be awarded a grant under subparagraph (A). (E)Use of
 fundsFunds made available under a grant awarded under subparagraph (A) may be used for the following expenses only to the extent such expenses are incurred in relation to establishing or delivering PACE program services in a rural area or underserved urban area:(i)Feasibility analysis and planning.(ii)Interdisciplinary team development.(iii)Development of a provider network, including contract development.(iv)Development or adaptation of claims processing systems.(v)Preparation of special education and outreach efforts required for the PACE program.(vi)Development of any special quality of care or patient satisfaction data collection efforts.(vii)Purchase or lease of a building.(viii)Modifications to a building.(ix)To cover the cost of reinsurance during the grant period.(x)Establishment of a working capital fund to sustain fixed administrative, facility, or other fixed costs until the provider reaches sufficient enrollment size.(xi)Startup and development costs incurred prior to the approval of the PACE pilot site’s PACE provider application, new center application, or service area expansion application by CMS.(xii)Any other efforts determined by the PACE pilot site to be critical to its successful startup, as approved by the Secretary.(F)Site development grant eligibility(i)Grant eligibilityA PACE provider shall only be eligible to receive a grant under this subsection if the provider is not a for-profit PACE provider.(ii)Limitation on eligibility to providers in 3-way PACE program agreementsA PACE provider shall not be eligible for a grant under this subsection unless the provider has entered into an agreement, consistent with sections 1894 and 1934 of the Social Security Act (42 U.S.C. 1395eee, 1396u–4), and regulations promulgated to carry out such sections, among the PACE provider, the Secretary, and a State administering agency for the operation of a PACE program by the provider under such sections.(2)Technical assistance programThe Secretary shall establish a technical assistance program to provide—(A)outreach and education to State agencies and provider organizations interested in establishing and expanding PACE programs in rural areas or underserved urban areas; and(B)technical assistance necessary to support PACE pilot sites.(3)AppropriationThere is appropriated to the Secretary $30,000,000 to carry out this subsection, to remain available until expended. (c)Evaluation of PACE providers serving rural or underserved urban service areasNot later than 60 months after the date of enactment of this Act, the Secretary shall submit a report to Congress, including the Special Committee on Aging of the Senate and the Committee on Finance of the Senate, containing an evaluation of the experience of PACE pilot sites in rural areas and underserved urban areas. (d)State expansion grants(1)In generalThe Secretary shall establish a process and criteria to award State expansion grants to qualified State agencies in States that do not currently have PACE providers.(2)Amount per awardA State expansion grant awarded under subparagraph (A) to any State agency shall not exceed $100,000.(3)Use of fundsFunds made available under a State expansion grant awarded under paragraph (1) may be used for the following expenses only to the extent such expenses are incurred in relation to establishing a PACE program in the State:(A)Expenditures related to the development of a capitated payment rate model, including appropriate risk adjustment, for making payments to PACE providers under a PACE program agreement.(B)Expenditures on any other efforts determined by the State Medicaid agency to be critical to the successful implementation of a PACE program in the State, as approved by the Secretary.(4)AppropriationThere are appropriated to the Secretary $2,000,000 to carry out this subsection, to remain available until expended.(e)Amounts in Addition to Payments under Social Security ActAny amounts paid under the authority of this section to a PACE provider shall be in addition to payments made to the provider under section 1894 or 1934 of the Social Security Act (42 U.S.C. 1395eee; 1396u–4). 3.Two-way PACE program agreements(a)MedicareSection 1894(a)(4) of the Social Security Act (42 U.S.C. 1395eee(a)(4)) is amended by adding at the end the following new sentence: Beginning January 1, 2022, with respect to a PACE provider operating in a State that has not entered into an agreement described in the previous sentence as of such date, such term shall include an agreement, consistent with this section and regulations promulgated to carry out this section, between such a PACE provider and the Secretary for the operation of a PACE program in such State by the provider under this section alone. .(b)MedicaidSection 1934 of the Social Security Act (42 U.S.C. 1396u–4) is amended— (1)in subsection (a)(4), by adding at the end the following new sentence: Beginning January 1, 2022, with respect to a PACE provider operating in a State that has not entered into an agreement described in the previous sentence as of such date, such term shall include an agreement, consistent with section 1894 and regulations promulgated to carry out such section, between such a PACE provider and the Secretary for the operation of a PACE program in such State by the provider under such section 1894 alone.; and(2)by adding at the end the following new subsection:(k)Application to PACE providers in 2-Way PACE program agreement States(1)In generalIn the case of a State described in the second sentence of subsection (a)(4), the Secretary shall administer the preceding provisions of this section with respect to PACE programs offered by PACE providers under PACE program agreements described in such sentence to PACE program eligible individuals who are eligible for benefits under part A, or enrolled under part B, of title XVIII.(2)Assessment of need of nursing home level of care(A)In generalFor purposes of the administration of this section pursuant to this subsection, the determination under subsection (a)(5)(B) of whether an individual requires the level of care required under the State plan for coverage of nursing facility services shall be made by an independent entity based on a level of care assessment tool used by the State to determine whether an individual requires such level of care.(B)Independent entity definedIn this subsection, the term independent entity means an entity with demonstrated professional knowledge to identify institutional level of care needs that—(i)is not the PACE provider operating the PACE program involved;(ii)is not owned or controlled by, or an employee of, such PACE provider; (iii)does not receive any differential payment (such as a bonus) for identifying individuals who are PACE program eligible individuals under the PACE program agreement involved; and(iv)is free of any other conflict of interest (as defined by the Secretary) between the entity and the PACE provider operating the PACE program involved..4.Anytime enrollment in PACE(a)In general(1)Any time enrollment and effective dateSection 1894(c)(5) of the Social Security Act (42 U.S.C. 1395eee(c)(5)) is amended by adding at the end the following new subparagraph:(C)Any time enrollment and effective date of enrollment(i)Any time enrollmentA PACE program eligible individual may enroll in a PACE program at any time during a month.(ii)Effective dateSubject to clause (iii), the enrollment of a PACE program eligible individual in a PACE program shall be effective on the date the PACE provider operating the PACE program receives an enrollment agreement signed by such PACE program eligible individual with respect to such PACE program.(iii)Special rule in the case of dual eligible beneficiariesIn the case of a PACE program eligible individual who is eligible for benefits under this title and title XIX, clause (i) shall only apply if the State in which such individual resides has made an election under section 1934(c)(5)(C) to permit PACE program eligible individuals enroll in a PACE program at any time during a month in such State..(2)Prorated paymentsSection 1894(d) of the Social Security Act (42 U.S.C. 1395eee(d)) is amended by adding at the end the following new paragraph:(4)Prorated paymentsIn the case of a PACE program eligible individual enrolled in a PACE program operated by a PACE provider with an enrollment effective date that is not the first day of a month, the capitation amount that would otherwise be made under this subsection to the PACE provider for such individual for the first month in which such individual is so enrolled shall be prorated accordingly..(b)Conforming amendments(1)Anytime enrollment and effective dateSection 1934(c)(5) of the Social Security Act (42 U.S.C. 1396u–4(c)(5)) is amended by adding at the end the following new subparagraph:(C)State option to permit any time enrollment and effective date of enrollment(i)Any time enrollmentA State may elect to permit a PACE program eligible individual to enroll in a PACE program at any time during a month.(ii)Effective datePursuant to a State election made under clause (i), the enrollment of a PACE program eligible individual in a PACE program shall be effective on the date the PACE provider operating the PACE program receives an enrollment agreement signed by such PACE program eligible individual with respect to such PACE program..(2)Prorated paymentsSection 1934(d) of the Social Security Act (42 U.S.C. 1396u–4(d)) is amended by adding at the end the following new paragraph: (3)Prorated paymentsIf a State elects under subsection (c)(5)(C) to permit enrollment at any time during a month, in the case of a PACE program eligible individual enrolled in a PACE program operated by a PACE provider with an enrollment effective date that is not the first day of a month, the State shall prorate the capitation amount that would otherwise be made under this subsection to the PACE provider for such individual for the first month in which such individual is so enrolled..(c)Effective dateThe amendments made by this section shall take effect on January 1, 2022.5.Improving access to and affordability of PACE programs for Medicare beneficiaries who are not dual eligible beneficiaries through flexibility in rate setting for services not covered by Medicare(a)In generalSection 1894 of the Social Security Act (42 U.S.C. 1395eee) is amended by adding at the end the following new subsection:(j)Flexibility in establishing premiums for Medicare PACE participants who are not also entitled to benefits under a State Medicaid program(1)Codification of authority to charge a monthly capitation amount for non-Medicare servicesSubject to the succeeding provisions of this subsection, a PACE program operated by a PACE provider under a PACE program agreement in any State may charge a Medicare-only PACE program eligible individual (as defined in paragraph (4)(A)) who is enrolled in such PACE program a monthly capitation payment amount for the provision of non-Medicare services (as defined in paragraph (4)(B)) under the PACE program.(2)Determination of monthly capitation payment amount(A)In generalNotwithstanding section 460.186 of title 42, Code of Federal Regulations (or any successor regulation), the monthly capitation payment amount that may be charged under paragraph (1) shall be determined by the PACE provider operating the PACE program. Such monthly capitation payment amount shall be based on assessments conducted on the Medicare-only PACE program eligible individual who is enrolled in such PACE program by the PACE program interdisciplinary team and shall take into account the health status of such individual. In determining the monthly capitation amount for a Medicare-only PACE program eligible individual under this paragraph, a PACE provider may take into account the services determined necessary for the individual by the PACE program interdisciplinary team based upon their assessment of the individual. A determination described in the preceding sentence shall not be construed as limiting the responsibility of the PACE provider to meet any unforeseen needs or provide for any required services for such individual. (B)Authority to adjust monthly capitation amount(i)In generalSubject to clause (ii) and paragraph (3), the monthly capitation payment amount that may be charged under paragraph (1) to a Medicare-only PACE program eligible individual enrolled in a PACE program for non-Medicare services may increase or decrease based on assessments conducted on such individual. Any change in the monthly capitation payment amount charged to such an individual shall take effect beginning with the first day of the first month that begins after the month during which the plan of care is developed for such individual based on such an assessment.(ii)Limitation on frequency of increaseThe monthly capitation payment amount that may be charged under paragraph (1) to such an individual may not increase more frequently than once per calendar quarter.(3)Beneficiary protections(A)Disclosure of premium rate structureA PACE provider shall disclose to Medicare-only PACE program eligible individuals the capitation payment amounts that may be charged under this section to such individuals for non-Medicare services under the PACE program operated by such PACE provider under this section—(i)prior to enrollment of such individual in such PACE program, and(ii)periodically, and upon request of such individual, after enrollment.(B)Assessment instrument(i)In generalThe Secretary shall develop an assessment instrument for use by PACE programs with respect to Medicare-only PACE program eligible individuals under this subsection.(ii)Requirement for disclosure of assessment instrumentThe monthly capitation payment amount charged under paragraph (1) to a Medicare-only PACE program eligible individual for non-Medicare services shall be based on an assessment of such individual conducted by the PACE provider (using the assessment instrument developed by the Secretary under clause (i)), accounting for health status and corresponding needs.(iii)Requirement for disclosure of assessment instrumentThe assessment instrument used by the interdisciplinary team of the PACE program to evaluate the health and social status of PACE participants shall be disclosed to the individual prior to the assessment.(C)Process to seek review of assessmentsThe Secretary shall establish a process for a Medicare-only PACE program eligible individual to seek review of any assessment conducted on the individual under this subsection.(4)Rule of constructionNothing in this subsection shall be construed to preclude the testing under section 1115A of a model to permit a PACE provider operating a PACE program to establish and charge monthly capitation payment amounts for the provision of non-Medicare services under the PACE program to Medicare-only PACE program eligible individuals under a rate structure established by such PACE provider for such purpose, including the use of an assessment instrument developed by the PACE program to assign such individuals to an appropriate rate category under such rate structure. (5)DefinitionsIn this subsection—(A)the term Medicare-only PACE program eligible individual means an individual who is described in subsection (a)(1) and who is not entitled to medical assistance under title XIX, and includes the designated representative of the individual as appropriate; and(B)the term non-Medicare services means items and services covered under title XIX that are not covered under this title and items and services described in subsection (b)(1)(A)(ii)..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and apply with respect to capitation amounts that may be charged for months beginning on or after January 1, 2022.(c)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to modify or otherwise impact the following Medicare capitation rates that may be charged by PACE plans for PACE participants who are Medicare beneficiaries who are not both entitled to (or enrolled for) benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and enrolled for benefits under part B of such title:(1)Part A only medicare beneficiaryIn the case of a Medicare beneficiary who is a PACE participant who is entitled to (or enrolled for) benefits under part A of such title XVIII but who is not enrolled for benefits under part B of such title, the Medicare Part B capitation rate under paragraph (b) of section 460.186 of title 42, Code of Federal Regulations (or any successor regulations).(2)Part B only medicare beneficiaryIn the case of a Medicare beneficiary who is a PACE participant who is enrolled for benefits under part B of such title XVIII but who is not entitled to (or enrolled for) benefits under part A of such title, the Medicare Part A capitation rate under paragraph (c) of such section 460.186 (or any successor regulations).6.PACE site approval and expansion(a)In generalSections 1894(e) and 1934(e) of the Social Security Act (42 U.S.C. 1395eee(e), 1396u–4(e)) are each amended by striking paragraph (8) and inserting the following:(8)Authority to submit applications at any time; timely consideration of applications(A)Authority to submit applications at any time(i)New PACE provider statusAn entity that seeks to become a PACE provider may submit an application for PACE provider status at any time.(ii)Service area expansion and addition of PACE center siteTo the extent the Secretary requires a PACE provider to submit an application to expand its service area or to add a PACE center site, a PACE provider may submit such an application at any time, subject to the requirements of section 460.12(d) of title 42, Code of Federal Regulations (relating to the first trial period audit), or any successor regulation.(iii)AssurancesAn application for PACE provider status under clause (i) or to add a PACE center site under clause (ii) shall include the following assurances:(I)An assurance that the required members of the interdisciplinary team are employees or contractors of the proposed PACE center or will be employees or contractors of the proposed PACE center by the time the PACE center becomes operational.(II)An assurance that—(aa)the PACE provider’s contracts for all contractors and contracted personnel will be executed by the time the proposed PACE center becomes operational; and(bb)executed contracts may include provisions for staffing levels to commensurate with enrollment to full projected census.(B)Deemed approvalAn application described in subparagraph (A) shall be deemed approved unless the Secretary, within 45 days after the date of the submission of the application to the Secretary, either denies such request in writing or informs the applicant in writing with respect to any additional information that is needed in order to make a final determination with respect to the application. After the date the Secretary receives such additional information, the application shall be deemed approved unless the Secretary, within 45 days of such date, denies such request..(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2022.7.PACE pilotSection 1115A(b)(2) of the Social Security Act (42 U.S.C. 1315a(b)(2)) is amended—(1)in subparagraph (B), by adding at the end the following new clause:(xxviii)National testing of a model for expanded eligibility for the Program of All-Inclusive Care for the Elderly as described in subparagraph (D).; and(2)by adding at the end the following new subparagraph:(D)National testing of model for expanded eligibility for the program of all-inclusive care for the elderlyIn the case where the Secretary selects the model described in clause (ii) of this subparagraph for testing pursuant to clause (xxviii) of subparagraph (B), the following shall apply:(i)National testing(I)In generalSubject to subclause (II), the Secretary shall design a demonstration that allows each PACE provider with an executed PACE agreement to develop and submit to the Secretary an application to begin testing expanded PACE eligibility for high-need and high-cost populations that are not otherwise eligible to participate in a PACE program within 1 year of the date on which the model is selected.(II)No effect on ongoing models or demonstration projectsNothing in this subparagraph shall affect the testing of any model under this subsection or any demonstration project under this Act that is implemented prior to the date of the enactment of this subparagraph.(ii)Model describedThe model described in this clause seeks to increase access to quality, integrated, care for high-need, high-cost individuals who are not otherwise eligible to participate in a PACE program in order to improve health and reduce cost. Under this model, participating PACE providers would—(I)be paid fixed, monthly capitated rates from both Medicare and the applicable State Medicaid agency for all services provided to each enrollee fitting the criteria of the PACE provider’s designated population;(II)partner with non-PACE providers, such as Area Agencies on Aging, Centers for Independent Living, local hospitals, and non-hospital providers such as physicians, behavioral health providers and other community-based organizations to effectively reach the PACE provider’s selected population;(III)adapt the PACE program model of care to appropriately serve the PACE provider’s selected population to integrate care and meet the unique needs of said population; and(IV)if the PACE provider is located in a State that has not yet served the selected population through a PACE program under section 1934, receive an up-front fixed payment to coordinate with the State to develop a capitated payment rate, with appropriate risk adjustment, for the PACE provider’s selected population.(iii)Requirements for participating PACE organizationsIn order to participate in the model, a PACE provider must—(I)conduct a survey or needs assessment of their service area to determine the most appropriate population with which to expand their services;(II)receive prior approval from the applicable State Medicaid agency to submit an application to participate in the model; and(III)following such survey or needs assessment and approval from the applicable State Medicaid agency, submit and receive approval of an application of expansion from the Secretary.(iv)ApplicationA PACE provider’s application to participate in this model shall include the following information:(I)Results of the survey or needs assessment of their service area under clause (iii)(I) and an explanation of the expanded population the PACE organization will serve.(II)The types of services that the expanded population will require and the PACE provider's plan to implement these services.(III)How the PACE provider will achieve engagement and enrollment of the new population in the model, including how it will partner with non-PACE providers in the applicable service area.(IV)How the expanded population’s participation in the PACE program is intended to improve quality of care and health outcomes under the model.(V)Certification that the applicable State Medicaid agency has approved the PACE provider's application to participate in the model.(VI)Plans to coordinate with the State Medicaid agency to develop an initial capitated rate with appropriate risk adjustment.(VII)Plans for the PACE provider and the State Medicaid agency to review and adjust the Medicaid capitated rate on a biennial basis, as needed.(VIII)Any other information required by the Secretary.(v)Technical assistanceThe Secretary shall provide, or designate an entity to provide, technical assistance to participating PACE providers as they apply for and implement the model.(vi)Accounting for uncertaintyIn order for implementing PACE providers to receive unanticipated additional resources needed to implement the model, the Secretary shall establish procedures for the implementing PACE providers to submit to the Secretary a request for additional resources.(vii)Monitoring outcomesThe Secretary, in conjunction with PACE providers and in consultation with States that have elected to expand PACE program eligibility under section 1934(l), shall develop a plan to—(I)annually monitor outcomes under the model, which may include financial, quality, access, and utilization outcomes;(II)annually monitor the health outcomes of the PACE provider’s expanded population; and(III)any other outcomes as determined by the Secretary.(viii)Reporting requirements(I)Report to congressNot less frequently than every 3 years (for the duration of the implementation of the model under this subparagraph), the Secretary shall submit to Congress a report on the implementation of the model under this subparagraph. The report shall include demographic information on the populations served under the demonstration, best practices for future implementation efforts and any other information the Secretary determines appropriate together with recommendations for such legislation and administrative action as the Secretary determines appropriate.(ix)FundingThe Secretary shall allocate funds made available under subsection (f)(1) to design, implement, evaluate, and report on the model described in clause (ii) in accordance with this subparagraph..8.State option to expand eligibility for PACE program(a)In generalSection 1934 of the Social Security Act (42 U.S.C. 1396u–4), as amended by section 3(b), is amended—(1)in subsection (a)(5)(B), by inserting , subsection (k), and subsection (l) after subsection (c)(4); and(2)by adding at the end the following new subsection:(l)State option To expand eligibility(1)In generalA State described in paragraph (3) may, at the option of the State, deem individuals described in paragraph (2) to be PACE program eligible individuals for the purposes of this section without regard to the requirement under subsection (a)(5)(B) that a PACE program eligible individual require the level of care required under the State medicaid plan for coverage of nursing facility services.(2)Expansion of eligibilityAn individual is described in this paragraph if—(A)the individual meets the requirements of subparagraphs (A), (C), and (D) of subsection (a)(5); (B)the individual is unable to perform at least 2 (or such higher number as the State may establish) activities of daily living, as determined by the State; and(C)the individual's income does not exceed 150 percent of the poverty line (as defined in section 2110(c)(5)) or, if greater, the income level applicable for an individual who has been determined to require an institutional level of care to be eligible for nursing facility services under the State plan and with respect to whom there has been a determination that, but for the provision of such services, the individual would require the level of care provided in a hospital, a nursing facility, an intermediate care facility for the mentally retarded, or an institution for mental diseases, the cost of which could be reimbursed under the State plan.(3)States eligible for optionA State shall only be eligible to exercise the option under this subsection if—(A)the State administering agency has entered into an agreement for the operation of a PACE program under this section (and section 1894, if applicable) among such agency, the Secretary, and a PACE provider; and(B)the State provides coverage under the State plan under this title (or a waiver of such plan) for long-term services and supports.(4)Enhanced FMAPNotwithstanding section 1905(b), in the case of a State that exercises the option under this subsection, the Federal medical assistance percentage applicable with respect to expenditures by such State on monthly payments made to PACE providers under a PACE program agreement under this section for individuals who are deemed to be PACE program eligible individuals in accordance with paragraph (2) shall be equal to 90 percent..(b)Conforming amendmentSection 1894(a)(5) of the Social Security Act (42 U.S.C. 1395eee(a)(5)) is amended by inserting and section 1934(l) after subsection (c)(4).9.Coordination with the Federal Coordinated Health Care OfficeSection 1934 of the Social Security Act (42 U.S.C. 1396u–4), as amended by sections 3 and 8, is amended by adding at the end the following new subsection:(m)Coordination with the Federal Coordinated Health Care Office(1)State coordination with FCHCOThe Director of the Federal Coordinated Health Care Office established under section 2602 of the Patient Protection and Affordable Care Act shall serve as a point of contact between State administering agencies and the Federal Government for purposes of implementing and operating a PACE program in a State, and shall coordinate with other relevant offices and staff of the Centers for Medicare & Medicaid Services involved in carrying out this section.(2)Annual reportNot later than January 1, 2023, and annually thereafter, the Director of the Federal Coordinated Health Care Office shall submit to Congress a report on the demographics of the populations served by PACE programs operated under this section and section 1894..